DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
DRAWINGS
The drawing(s) filed on February 10, 2021 are accepted by the Examiner.
STATUS OF CLAIMS
Claims 1–15 are pending in this application.
  INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on February 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below. 
The International search report dated August 08, 2019 based on a related US application (note the corresponding US Pre-Grant 
Harik et al. (2018/0025082) is a general background reference covering a method for matching contact information to a user or concept of a social-networking system by a client device. Uses include but are not limited to a desktop computer, a laptop computer, a tablet computer, a personal digital assistant, an in- or out-of-car navigation system, a smart phone, a cellular or mobile phone, and a mobile gaming device.
Dotan-Cohen et al. (2018/0006989) is a general background reference covering a method includes extracting message attributes of an email associated with a user from the email. User interaction data is identified that is generated by the user in association with display of the email based on sensor data from one or more sensors. 
Agarwal (2017/0083962) is a general background reference covering a media guidance application that creates a profile for a second user based on publically or privately available information about the second user. 
Koutrika et al. (2015/0363140) is a general background reference covering a print history analyzer to generate history data based on a document history that includes a list of documents selected to be printed. 
Schneider et al. (2014/0082111) is a general background reference covering a document delivery systems and, more particularly, to a delivery system for electronic or paper documents with proof of service of same.
Zeng et al. (9,317,816) is a general background reference predicting one or more behaviors by an email recipient and, more specifically, to machine learning techniques for predicting one or more behaviors of an email recipient, changing one or more components in the email to increase the likelihood of a behavior, and determining and/or scheduling an optimal time to send the email.
Midgen et al. (9,292,600) is a general background reference covering message management and classification techniques are described.
Consul et al. (8,682,819) is a general background reference covering architecture that employs machine-based learning to automatically categorize data on a per-user basis. Auto-tagging reduces the burden on infoworkers by creating a machine learning model to learn from user tagging behavior or preferences.
Goodman et al. (8,631,080) is a general background reference covering email users may feel overwhelmed with the abundance of emails they receive. Many current email management techniques require at least some manual intervention that may be time consuming and/or 
Johnson et al. (7,885,948) is a general background reference covering as incoming communications are received, a priority or significance level can be assigned to each communication. A communication determined to have a high priority can be presented to a user at substantially the same time as receiving the communication. A communication having a low priority can be placed in a low priority folder or flagged differently from a high priority communication (e.g., different color-coding). Behavior of a user as it relates to a received communication can be observed for learning purposes or to modify one or more classifications or priority levels.
Walmsley et al. (7,392,950) is a general background reference covering a print medium for use with a printer, the print medium comprising a laminar substrate defining first and second opposite faces; first coded data in a first data format disposed in a first data region on the laminar substrate, the first coded data encoding first information; and second coded data in a second data format disposed in a second data region on the laminar substrate, the second coded data encoding 
OBJECTIONS
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections 
Claim(s) 2–8 is/are objected to for minor informalities. 
Claim 1 recites the “A non-transitory machine-readable medium […]”. Throughout the rest of Claims 2–8, the claims further recite “The medium of claim […]”. The examiner respectfully asks Applicant to change all instances of “The medium” to “The non-transitory machine-readable medium” so that consistency is maintained. Appropriate correction is required.
Claim(s) 10–12 is/are objected to for minor informalities. 
Claim(s) 10–12 are objected to because of the following informalities: which dependent Claims 10–12 are a system claims, however it appears the claims are depends on non-transitory machine-readable medium claim of 8. Appropriate correction is required. And for the purpose of examination the Examiner will examine Claims 10–12 as it will depend on the system claim 9.  
  ART REJECTIONS
Obviousness Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–3, 7, 8 and 13–15  are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0114760 A1 Arregui et al. (hereinafter referred to as “Arregui”) in view of US 2015/0363140 A1 Koutrika et al. (hereinafter referred to as “Koutrika”).
Note that Arregui is provided by Applicant in the February 10, 2021 Information Disclosure Statement (IDS).
Claims 9–12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0114760 A1 Arregui et al. (hereinafter referred to as “Arregui”) in view of US 2015/0363140 A1 Koutrika et al. (hereinafter referred to as “Koutrika”) and further in view of US 2017/0083962 A1 “Agarwal”.
Note that Koutrika was also cited in the international search report dated April 08, 2019 counterpart to this application and provided by Applicant in the February 10, 2021 Information Disclosure Statement (IDS).
With respect to claim 1, Arregui discloses a non-transitory machine-readable medium including instructions executable by a processing resource to (¶ [0064]; wherein computer-readable program code, may be embodied within one or more computer-usable media such as memory devices or transmitting devices, thereby making a computer program product or article of manufacture according to the exemplary embodiments. As such, the terms "article of manufacture" and "computer program product" as used herein are intended to encompass a computer program existent (permanently, temporarily, or transitorily) on any computer-usable medium such as on any memory device or in any transmitting device …): 
identify an entity account associated with a correspondence (¶¶ [0021–0023]; wherein documents in the repositories 102 identified as having attributes that match subjects subscribed to by either the workflow management systems 108 or notification targets 106, are either distributed to workflow management systems 108 by document delivery service module 316 or notified thereof by subscription delivery service 318, respectively. As part of document delivery performed by the document delivery module 316, transformation to alternate document formats or analysis thereof (e.g., morphological analysis, and part-of-speech disambiguation) may be performed by document transformer 322 before delivery … ); 
determine a profile from a plurality of profiles based on the entity account (¶ [0038]; determine if the documents should be disseminated across pre-defined subjects and subscribed users. Generally, the module 314 monitors information concerning detected documents for which notification or delivery have been performed by modules 316 and 318, and uses the monitored information to identify ones of the detected documents as highly rated documents for notification to users not originally subscribed to the subject for which the notification or delivery was performed … ), wherein the plurality of profiles include details for printing different versions of the correspondence (¶ [0022]; wherein as part of the profile, users may specify preferred and alternate delivery methods (e.g., an identified email address or printer) or document formats or processing to be applied before delivery (e.g., translation, summarization, enrichment). In addition, subjects and directories specified by users are recorded in the subject directory 308 and the repository directory 304, respectively … ).
However, Arregui fails to explicitly disclose print a version of the correspondence based on the profile.
Koutrika, working in the same field of endeavor, recognizes this problem and teaches print a version of the correspondence based on the profile (¶ [0033]; wherein the user print profile builder 68 can generate a user print profile 69 based on the history data 61. The user print profile 69 can include data that characterizes printing preferences of the user. The user print profile builder 68 can include a print content preference learner 70 and a print presentation preference learner 72 to generate the user print profile 69. The print content preference learner 70 can employ a method or a combination of different methods, such as rules and/or machine learning techniques to generate profile content data 71 of the user print profile 69 based on the content data 63 of the history data 61. The profile content data 71 can represent an aggregate of the content data 63 included in the history data 61. For instance, the profile content data 71 can include a list of websites that the user is likely to print from, the type of webpages the user is likely to select to print, topics of interest to the user or the like. Additionally, the profile content data 71 can specify a time associated with each feature of the profile content data 71. As an example, the profile content data 71 can include data that indicates that the user is interested in food recipes during the month of December (e.g., the holiday season), while the user is interested in exercise equipment in the month of January (e.g., New Year's resolution season … ).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Arregui to print a version of the correspondence based on the profile as taught by Koutrika since doing so would have predictably and advantageously allows a user's experience can be enhanced since the composite to-print product is likely to be of interest to the user, based on the user's past printing history. Moreover, material included in the composite to-print product can be marketed, such that a new revenue stream can be generated (see at least Koutrika, ¶ [0052]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Arregui fails to explicitly disclose wherein the instructions to print the version of the correspondence are further selected from a group consisting of instructions to: print a digital version of the correspondence; and print a tangible version of the correspondence.
However. Koutrika, working in the same field of endeavor, recognizes this problem and teaches wherein the instructions to print the version of the correspondence (¶ [0033]; wherein the user print profile builder 68 can generate a user print profile 69 based on the history data 61. The user print profile 69 can include data that characterizes printing preferences of the user. The user print profile builder 68 can include a print content preference learner 70 and a print presentation preference learner 72 to generate the user print profile 69. The print content preference learner 70 can employ a method or a combination of different methods, such as rules and/or machine learning techniques to generate profile content data 71 of the user print profile 69 based on the content data 63 of the history data 61. The profile content data 71 can represent an aggregate of the content data 63 included in the history data 61. For instance, the profile content data 71 can include a list of websites that the user is likely to print from, the type of webpages the user is likely to select to print, topics of interest to the user or the like. Additionally, the profile content data 71 can specify a time associated with each feature of the profile content data 71. As an example, the profile content data 71 can include data that indicates that the user is interested in food recipes during the month of December (e.g., the holiday season), while the user is interested in exercise equipment in the month of January (e.g., New Year's resolution season …) are further selected from a group consisting of instructions to: print a digital version of the correspondence; and print a tangible version of the correspondence (¶ [0051]; Fig. 4 – wherein at 280, a determination can be made as to whether the user has elected to print the composite to-print product on a printer (e.g., the printer 6 illustrated in FIG. 1), such as in response to a user input. The determination can be made, for example by the print history analyzer in response to receipt (or lack of receipt) of a print message that indicates that the composite to-print product has been selected for printing. If the determination is positive (e.g., YES), the method 200 can return to 210 where the history data can be updated based on the election to print the composite to-print product. If the determination is negative (e.g., NO), the method 200 can proceed to 290, where feedback for the print history analyzer can be generated, which feedback can indicate that the composite print product was not selected for printing. Accordingly, the determination at 280 can be employed as feedback as to the user's printing preferences {Note that the claim requires ‘one of’} … ).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Arregui to print a digital version of the Koutrika, ¶ [0052]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 3, which claim 1 is incorporated, Arregui discloses wherein the instructions are further selected from a group consisting of instructions to: annotate the version of the correspondence; and save the version of the correspondence (¶ [0039]; wherein other events and attributes are detected using the document delivery service module 316 and the subscription delivery service module 318 that include monitoring: timestamp information concerning the delivery and/or notification, the subject through which a document has been published and/or notified, the identifier of the document, the source of the document, the type and number of users to which the delivery and/or notification is directed, and the delivery medium of the document delivery and/or notification (e.g., printer, email, file server). Yet other events and attributes are detected using information concerning new collections of documents created on repositories of a monitored information source, such as, when the collection was detected, an identifier for the collection, and a parent collection identifier {Note that the claim requires ‘one of’} … ).
However, Arregui fails to explicitly disclose print a version of the correspondence.
Koutrika, working in the same field of endeavor, recognizes this problem and teaches print a version of the correspondence (¶ [0033]; wherein the user print profile builder 68 can generate a user print profile 69 based on the history data 61. The user print profile 69 can include data that characterizes printing preferences of the user. The user print profile builder 68 can include a print content preference learner 70 and a print presentation preference learner 72 to generate the user print profile 69. The print content preference learner 70 can employ a method or a combination of different methods, such as rules and/or machine learning techniques to generate profile content data 71 of the user print profile 69 based on the content data 63 of the history data 61. The profile content data 71 can represent an aggregate of the content data 63 included in the history data 61. For instance, the profile content data 71 can include a list of websites that the user is likely to print from, the type of webpages the user is likely to select to print, topics of interest to the user or the like. Additionally, the profile content data 71 can specify a time associated with each feature of the profile content data 71. As an example, the profile content data 71 can include data that indicates that the user is interested in food recipes during the month of December (e.g., the holiday season), while the user is interested in exercise equipment in the month of January (e.g., New Year's resolution season … ).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Arregui to print a version of the correspondence as taught by Koutrika since doing so would have predictably and advantageously allows a user's experience can be enhanced since the composite to-print product is likely to be of interest to the user, based on the user's past printing history. Moreover, material included in the composite to-print product can be marketed, such that a new revenue stream can be generated (see at least Koutrika, ¶ [0052]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 7, which claim 1 is incorporated, Arregui discloses wherein the correspondence is: a received correspondence; or a transmitted correspondence (¶ [0059]; wherein delivery of a document or notification to a faulty printer may be replaced by another printer located proximate to the faulty printer or replaced with another medium such as email or archival in a document repository … ).
With respect to claim 8, which claim 1 is incorporated, Arregui discloses instructions to print an auxiliary version of content referenced in the correspondence (¶ [0022]; wherein each profile recorded in the profile/subscription directory 312 allows users to specify subjects and repositories of interest, for receiving either documents or notification of identified documents matching specified subjects. As part of the profile, users may specify preferred and alternate delivery methods (e.g., an identified email address or printer) or document formats or processing to be applied before delivery (e.g., translation, summarization, enrichment). In addition, subjects and directories specified by users are recorded in the subject directory 308 and the repository directory 304, respectively … ).
With respect to claim 13, Arregui discloses a method (¶ [0016]; Fig. 1 – document management system and method … ) comprising: 
identifying individual entity accounts associated with each of a plurality of correspondences (¶ [0028]; wherein the DNDS 104 could identify and deliver a notification message of the document 110B to a subscriber such as subscriber 107A. In this alternate embodiment, the notified subscriber could initiate one more of the workflow management system 108 by requesting delivery (with possibly format or analysis performed thereto before delivery) of the document identified in the notification message thereto or by manually starting the workflow management system with or without the document 110B …); 
determining a plurality of  wherein each profile recorded in the profile/subscription directory 312 allows users to specify subjects and repositories of interest, for receiving either documents or notification of identified documents matching specified subjects. As part of the profile, users may specify preferred and alternate delivery methods (e.g., an identified email address or printer) or document formats or processing to be applied before delivery (e.g., translation, summarization, enrichment). In addition, subjects and directories specified by users are recorded in the subject directory 308 and the repository directory 304, respectively  … ).
However, Arregui fails to explicitly disclose a print profiles, categorizing the each of the plurality of correspondences into separate print profiles of the plurality of print profiles based on the individual entity accounts; and printing the each of the plurality of correspondences based on a categorization of the each of the plurality of correspondences into separate print profiles.
Koutrika, working in the same field of endeavor, recognizes this problem and teaches a print profiles (¶ [0017]; wherein user print profile based on the history data … ), 
categorizing the each of the plurality of correspondences (¶ [0039]; wherein the recommendation engine 74 can select a subset of M number of content elements 75 from a to-print pool 77 that can be accessed via the network interface 58 to generate a composite to-print product 79, where M is an integer greater than or equal to two. The M number of content elements 75 in the to-print pool 77 can be, for example specific instances of an image, an advertisement, a presentation element (e.g., a page layout) or the like. In such a situation, the presentation element could be, for example, a template, a grid or the like … ) into separate print profiles of the plurality of print profiles based on the individual entity accounts (¶ [0040]; wherein the contextual filter 76 can control the M number of content elements 75 based on properties included in the user print profile 69. For instance, the contextual filter 76 can select content elements 75 of the to-print pool 77 that are relevant to a specific location, such as a location of the user. As one example, if the user is located in West Linn, Oregon, the contextual filter 76 could be set to remove elements in the to-print pool 77 that are related to advertisements from retail locations that are more than 50 miles from West Linn, Oregon. Additionally or alternatively, in the example where the user has printed a boarding pass to San Diego at a given date, during a time near the given date (e.g., up to two weeks before the given date) the contextual filter 76 can select content elements 75 of the to-print pool 77 related to San Diego, such as a coupon for a zoo in San Diego. Moreover, the contextual filter 76 can select content elements 75 of the to-print pool 77 that are relevant to properties of the printer … ); and 
printing the each of the plurality of correspondences based on a categorization of the each of the plurality of correspondences into separate print profiles (¶¶ [0053 and 0054]; wherein the composite to-print product generator 14 illustrated in FIG. 1. At 410 a user print profile can be generated (e.g., by the user print profile builder 24 illustrated in FIG. 1) to characterize printing preferences of the user based on history data corresponding to a printing history of documents employed by the user. At 420, a composite to-print product for the user can be generated (e.g., by the recommendation engine 26 illustrated in FIG. 1). The composite to-print product can be based on the user print profile. At 430 the composite to-print product can be stored (e.g., by the recommendation engine) in a memory resource (e.g., the data storage 66 illustrated in FIG. 2) … ).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Arregui to apply a print profiles, categorizing the each of the plurality of correspondences into separate print profiles of the plurality of print profiles based on the individual entity accounts; and printing the each of the plurality of correspondences based on a categorization of the each of the plurality of correspondences into separate print profiles as taught by Koutrika since doing so would have predictably and advantageously allows a user's experience can be enhanced since the composite to-print product is likely to be of interest to the user, based on the user's past printing history. Moreover, material included in the composite to-print product can be marketed, such that a new revenue stream can be generated (see at least Koutrika, ¶ [0052]).  

With respect to claim 14, which claim 13 is incorporated, Arregui discloses wherein each of the separate print profiles are based on preferences data of each of the individual entity accounts (¶ [0022]; wherein the workflow management systems 108 and notification targets 106 define profiles that are stored in profile/subscription directory 312 through user profiler 320. Each profile recorded in the profile/subscription directory 312 allows users to specify subjects and repositories of interest, for receiving either documents or notification of identified documents matching specified subjects. As part of the profile, users may specify preferred and alternate delivery methods (e.g., an identified email address or printer) or document formats or processing to be applied before delivery (e.g., translation, summarization, enrichment). In addition, subjects and directories specified by users are recorded in the subject directory 308 and the repository directory 304, respectively … ).
With respect to claim 15, which claim 14 is incorporated, Arregui discloses wherein the preferences data of the each of the individual entity accounts is predefined (¶ [0060]; wherein a recovery strategy can be predefined in the profile directory 312 for each user that defines alternative delivery mediums ordered by preference in the event of the failure of preferred delivery medium. Alternatively upon a detected failure, the failure recovery module 320 may propose a list of alternatively available delivery media. In any embodiment, the failure recovery module 320 has some delay (either implicit through computational delays or explicit using an associated system delay for a preset period of time) once the problem is identified during which replacement or repair of the delivery medium may have occurred and in which case alternative recovery actions are not required. In any embodiment, the failure recovery module 320 keeps users informed of identified failures by email or an alternative communication channel … ).
Claims 9–12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0114760 A1 Arregui et al. (hereinafter referred to as “Arregui”) in view of US 2015/0363140 A1 Koutrika et al. (hereinafter referred to as “Koutrika”) and further in view of US 2017/0083962 A1 “Agarwal”.
With respect to claim 9, Arregui discloses a system (¶ [0016]; Fig. 1 – a document management system 100 … ) comprising: 
a memory resource (¶ [0066]; memory devices include, but are not limited to, fixed (hard) disk drives, floppy disks (or diskettes), optical disks, magnetic tape, semiconductor memories such as RAM, ROM, Proms … ); and 
a processing resource executing instructions stored in the memory resource to (¶ [0067]; wherein processing systems including, but not limited to, CPU, memory/storage devices … ): 
identify a first entity account associated with a correspondence (¶¶ [0021–0023]; wherein documents in the repositories 102 identified as having attributes that match subjects subscribed to by either the workflow management systems 108 or notification targets 106, are either distributed to workflow management systems 108 by document delivery service module 316 or notified thereof by subscription delivery service 318, respectively. As part of document delivery performed by the document delivery module 316, transformation to alternate document formats or analysis thereof (e.g., morphological analysis, and part-of-speech disambiguation) may be performed by document transformer 322 before delivery); 
determine a print profile based on the first entity account (¶ [0038]; wherein determine if the documents should be disseminated across pre-defined subjects and subscribed users. Generally, the module 314 monitors information concerning detected documents for which notification or delivery have been performed by modules 316 and 318, and uses the monitored information to identify ones of the detected documents as highly rated documents for notification to users not originally subscribed to the subject for which the notification or delivery was performed) and plurality of print profile (Para [0022]; plurality of profiles that are stored in profile/subscription directory 312 through user profiler 320 … ).
However, Arregui fails to explicitly disclose supplement the print profile with profile data collected from a second entity account consisting of profile data absent from the first entity account; print a portion of the correspondence based on the supplemented print profile.
Koutrika, working in the same field of endeavor, recognizes this problem and teaches printing a portion of the correspondence based on the profile (¶  wherein the user print profile builder 68 can generate a user print profile 69 based on the history data 61. The user print profile 69 can include data that characterizes printing preferences of the user. The user print profile builder 68 can include a print content preference learner 70 and a print presentation preference learner 72 to generate the user print profile 69. The print content preference learner 70 can employ a method or a combination of different methods, such as rules and/or machine learning techniques to generate profile content data 71 of the user print profile 69 based on the content data 63 of the history data 61. The profile content data 71 can represent an aggregate of the content data 63 included in the history data 61. For instance, the profile content data 71 can include a list of websites that the user is likely to print from, the type of webpages the user is likely to select to print, topics of interest to the user or the like. Additionally, the profile content data 71 can specify a time associated with each feature of the profile content data 71. As an example, the profile content data 71 can include data that indicates that the user is interested in food recipes during the month of December (e.g., the holiday season), while the user is interested in exercise equipment in the month of January (e.g., New Year's resolution season … ).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Arregui to print a portion of the correspondence Koutrika, ¶ [0052]).  
However, neither Arregui nor Koutrika appears to explicitly disclose supplement the profile with profile data collected from a second entity account consisting of profile data absent from the first entity account; print based on the supplemented profile.
Koutrika, working in the same field of endeavor, recognizes this problem and teaches supplement the profile with profile data collected from a second entity account consisting of profile data absent from the first entity account (¶¶ [0021, 0030, 0031, 0078, 0232-0234]; Fig, 12 – supplement the first user profile with the additional information; wherein the additional information is from the second user profile); print based on the supplemented profile (Para [0234]; Fig. 12 – wherein the media guidance application provides (e.g., via control circuitry 304 (FIG. 3)) the filtered list as a curated list of gift recommendations to the first user. In some embodiments, in order to ensure user privacy, the media guidance application may delete the supplemented user profile after providing the filtered list as the curated list of gift recommendations to the first user. For example, after using the information about the second user from various sources (including the first user), the media guidance application may delete the information to prevent further use of the information … ).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Arregui in view of Koutrika to supplement the profile with profile data collected from a second entity account consisting of profile data absent from the first entity account; print based on the supplemented profile as taught by Agarwal since doing so would have predictably and advantageously provide recommendations to users. For example, a media guidance application may recommend content such as movies, videos, internet content, products, services, and the like, that users may enjoy. These recommendations may be based on a number of factors, such as a user profile, a viewing history, a purchase history, user settings, device specific data, and the like. In some embodiments the media guidance application may also provide recommendations for content available via websites, apps, and internet based services (see at least Agarwal, ¶ [0049]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 10, which claim 8 is incorporated, Arregui discloses wherein the portion of the correspondence to print is selected from a group consisting of: an email portion of the correspondence; an attachment portion ¶ [0039]; wherein the subject rating module 314 monitors events (e.g., deletion, modification, notification and/or delivery) and attributes (e.g., changes to metadata) of detected documents. Some events and attributes are detected using the information filter 302 that monitors document: timestamp data, metadata, and source location. Other events and attributes are detected using the document delivery service module 316 and the subscription delivery service module 318 that include monitoring: timestamp information concerning the delivery and/or notification, the subject through which a document has been published and/or notified, the identifier of the document, the source of the document, the type and number of users to which the delivery and/or notification is directed, and the delivery medium of the document delivery and/or notification (e.g., printer, email, file server) {Note that the claim requires ‘one of’} … ).
With respect to claim 11, which claim 8 is incorporated, Arregui discloses wherein the print profile includes a logical proposition generated from language of the correspondence (¶ [0004]; wherein a four step solution that involves document detection, processing, notification, and delivery. More specifically, Yaka detects new documents published in each information source. It performs a first level of relevance filtering based on the document's properties (e.g., keywords, location, type, correlation with sample documents, etc.). Yaka then processes information by extracting meta-information (e.g. summary, language, authors, etc.) from the documents, sometimes using complementary linguistic services. Yaka subsequently sends notification e-mail containing the document meta-information to all interested users (i.e., subscribers). Finally, Yaka delivers on demand document content to the requesting users by transforming the document into the appropriate format depending on the selected delivery medium (e.g. e-mail, printer, PDA) … ).
With respect to claim 12, which claim 8 is incorporated, Arregui discloses wherein the print profile includes details about a destination to print the portion of the correspondence, and wherein the print profile further includes details about a configuration of the destination (¶¶ [0022 and 0023]; wherein The workflow management systems 108 and notification targets 106 define profiles that are stored in profile/subscription directory 312 through user profiler 320. Each profile recorded in the profile/subscription directory 312 allows users to specify subjects and repositories of interest, for receiving either documents or notification of identified documents matching specified subjects. As part of the profile, users may specify preferred and alternate delivery methods (e.g., an identified email address or printer) or document formats or processing to be applied before delivery (e.g., translation, summarization, enrichment). In addition, subjects and directories specified by users are recorded in the subject directory 308 and the repository directory 304, respectively. Documents in the repositories 102 identified as having attributes that match subjects subscribed to by either the workflow management systems 108 or notification targets 106, are either distributed to workflow management systems 108 by document delivery service module 316 or notified thereof by subscription delivery service 318, respectively. As part of document delivery performed by the document delivery module 316, transformation to alternate document formats or analysis thereof (e.g., morphological analysis, and part-of-speech disambiguation) may be performed by document transformer 322 before delivery … ).
Summary
Claims 1-3 and 7-15 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
ALLOWABLE SUBJECT MATTER
Claims 4–6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 4–6 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 4, when considering claim 4 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
 “wherein the entity account comprises data including: biographic information of an entity; demographic information of the entity; preferences information of the entity; version habit information of the entity; operation information regarding version capabilities of the entity; and version printing information of the entity.”
In regard to claims 5 and 6, claims 5 and 6 depends on objected claim 4. Therefore, by virtue of their dependency, claims 5 and 6 are also indicated as objected subject matter.
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not 
Citation
Relevance
Lewis (8,185,591)
Describes a method of displaying attachments associated with an electronic message includes, in response to a single user selection of a link to an electronic message, fetching from a document storage system an electronic message and attachment information associated with the electronic message. The attachment information includes one or more images, each image corresponding to at least a predefined portion of a respective attachment associated with the electronic message. The electronic message and the attachment information are displayed in an instance of a client application (e.g., a web browser window). From the images associated with the attachments, a user can have a quick preview of the contents of the attachments without having to download anyone of them.
Carr et al. (8,037,146)
Describes a method of creating an annotation to an email. The method includes: receiving an email; receiving a predefined user input; creating an annotation in response to the predefined user input, the annotation linked to the email; receiving a further user input; and defining a permission for the annotation according to the further user input, the permission defining user access to the annotation. When transmitting a second email as a response to the received email, the second email is linked to the annotation. The method further includes displaying at least a part of the annotation linked to the received email, for example when a user hovers over the email. The structure of the annotations allows the associating of the annotation with one or more further annotations.
Kashioka (2012/0268769)
Describes a print relay system determines whether a printing function (capability) of an image forming apparatus corresponding to user authority setting has been registered in a printing service. Having determined that the printing function has been registered, the print relay system enables other users having the same authority to share the printing 

Table 1
  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672